As filed with the Securities and Exchange Commission on August 28, 2015. 1933 Act File No. 33-65572 1940 Act File No. 811-7852 SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933X Pre-Effective Amendment No. Post-Effective Amendment No.118 and REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 X Amendment No.119 USAA MUTUAL FUNDS TRUST (Exact Name of Registrant as Specified in Charter) 9800 Fredericksburg Road, San Antonio, TX78288 (Address of Principal Executive Offices)(Zip Code) Registrant’s Telephone Number, including Area Code (210) 498-0226 James G. Whetzel, Secretary USAA MUTUAL FUNDS TRUST 9800 Fredericksburg Road San Antonio, TX78288-0227 (Name and Address of Agent for Service) It is proposed that this filing will become effective under Rule 485 _X immediately upon filing pursuant to paragraph (b) on (date) pursuant to paragraph (b) 60 days after filing pursuant to paragraph (a)(1) on (date) pursuant to paragraph (a)(1) 75 days after filing pursuant to paragraph (a)(2) on (date) pursuant to paragraph (a)(2) If appropriate, check the following box: This post-effective amendment designates a new effective date for a previously filed post-effective amendment. SIGNATURES Pursuant to the requirements of the Securities Act and the Investment Company Act, the Registrant certifies that it meets all requirements for effectiveness of this registration statement pursuant to Rule 485(b) under the Securities Act and has duly caused this amendment to its registration statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the city of San Antonio and state of Texas on the 28th day of August, 2015. USAA MUTUAL FUNDS TRUST * Daniel S. McNamara President Pursuant to the requirements of the Securities Act, this amendment to the registration statement has been signed below by the following persons in the capacities and on the date(s) indicated. (Signature) (Title) (Date) * Robert L. Mason Chairman of the Board of Trustees * Daniel S. McNamara Vice Chairman of the Board of Trustees and President (Principal Executive Officer) * Roberto Galindo, Jr. Treasurer (PrincipalFinancial and Accounting Officer) * Dawn M. Hawley Trustee * Jefferson C. Boyce Trustee * Paul L. McNamara Trustee * Barbara B. Ostdiek Trustee * Michael F. Reimherr Trustee *By : /S/ JAMES G. WHETZEL James G. Whetzel, under the Powers of Attorney dated June 13, 2013, December 4, 2013, and September 23, 2014, which are incorporated herein and filed under Post Effective Amendment Nos. 90, 99, and 104, with the Securities and Exchange Commission on July 10, 2013, April 30, 2014, and October 22, 2014. C-2 EXHIBIT INDEX 101.INS XBRL Instance Document 101.SCHXBRL Taxonomy Extension Schema 101.DEFXBRL Taxonomy Extension Definition Linkbase 101.LABXBRL Taxonomy Extension Label Linkbase 101.PREXBRL Taxonomy Extension Presentation Linkbase 101.CAL XBRL Taxonomy Extension Calculation Linkbase C-3
